IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RALPH EDWARD CROMPTON,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5889

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 4, 2016.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

Michael Ufferman, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
ROBERTS, C.J., LEWIS and RAY, JJ. CONCUR.